DETAILED ACTION
Response to Arguments
Claims 4-22, 24-25 remain. 
Claims 1-3, 23, and 26 are under consideration in the current action.
In response to “Claim 1”
Applicant's arguments filed June 23, 2022, have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that the cushion 14 does not support the head traction as is applied/in use, Examiner disagrees. Applicant cites Taves [0027] to support their argument, but the “gaping effect” cited is not between the head and the cushion, but instead, the joint between the occiput (the back of the head) and the atlas (top most vertebra), the these features can be separated while the occiput remains in contact with the cushion. While Taves [0027] recites a nodding motion in addition to the rotation, the head can be pulled slightly forward in a nod while still remain in contact with the cushion. Further Taves [0022] recites that the cushion supports the head for at least 30 minutes (Taves [0027] recites that the activity as a whole will take under 20 minutes), [0025] recites that the head will rest of the pad 14, and Taves claim 1 step 4 details resting the head on the support. Applicant’s citation of Fig 4 showing a gap is not found persuasive, the Drawings cannot be relied properly upon for such a small feature as they are not proportioned accordingly nor intended to do so. Taves does not directly or indirectly state that the head is lifted in use, therefore, the rejection under Taves is maintained. Taves remains the primary reference in the current action as it continues to share structural and functional characteristics with the instant application. 
Applicant’s argument regarding Greissing are directed towards whether Taves requires a lifted head. Taves does not require a lifted head, as argued above, thus the modification of the support cushion of Taves to improve the forces onto the user rather than the pad, as taught by Greissing, is reasonable. 

In response to “Dependent Claims 2, 3, and 23” and “Claim 26”
The arguments are in reference to the art of Taves, see response to Claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taves (US 20190083349) (priority to 2017) in view of Greissing (US 3771518).
With respect to claim 1, Taves discloses A device for treating neck dysfunction in a neck of a patient (Fig 4, [0014], restoring motion to the upper spine), said device comprising: a platform for supporting a head of said patient while said patient is in a supine, prone or side-lying position (Fig 1, platform is cushion 1 for supporting a head, user shown in supine in Fig 4).
Taves is silent a bearing mounted on said platform, said bearing permitting motion of said platform along a line of motion.  
Greissing teaches an analogous user support and positioning system having a supporting platform 22 on which a patient is experiencing pulling forces (Fig 4, col 8 ln 5-25, user experiencing traction from system 40/42), and having a bearing 222/224 mounted on the back of said platform 22 (Fig 12, wheels 224/222 are examples of bearings), said bearing permitting motion of said platform along a line of motion (Fig 4, col 8 ln 5-25, bearings 224/222, spring 228, and track 226 allow the platform to follow the movement of the user above as they experience traction, wheels allow for motion along the line of traction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).
With respect to claim 2, Taves/Greissing discloses The device according to claim 1, wherein said bearing comprises a plurality of wheels mounted on said platform (Greissing Fig 12, wheels 224/222 are examples of bearings, wheels 224/222 mounted on the bottom surface of platform 22), said wheels rotating about respective axes oriented transversely to said line of motion of said platform (Greissing Fig 12, wheels 222/224 allow for movement along said line of motion, thus they are rotating about an axis oriented transversely to this line).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).
With respect to claim 3, Taves/Greissing discloses The device according to claim 1, further comprising a track (Greissing Fig 12, track 226), said bearing interfacing with said track (Greissing Fig 12, col 8 ln 5-25, bearings 224/222 move along and interface with track 226), said track constraining said line of motion of said platform to linear motion (Greissing Fig 12, col 8 ln 5-25, bearings 224/222 move along  on either side of track 226 and are constrained by the track and wheel design to move in linear motion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).
With respect to claim 23, Taves/Greissing discloses The device according to claim 3, wherein said track comprises a beam (Greissing Fig 12, track 226 is a bar and thus a beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Taves/Greissing as applied to claim 1 above, and further in view of Harrell (US 6007568).
With respect to claim 26, Taves/Greissing discloses The device according to claim 1, further comprising: a frame (Taves Fig 1, frame 10)(Greissing Fig 12. Frame 14); and first. . . biasing [element] (Greissing Fig 12, first biasing element 228), said biasing [element] connecting said platform to said frame (Greissing Fig 12, biasing element 228 connected to platform 22 at 230 and the frame 14), said biasing [element] providing resistance to motion along said line of motion of said platform (Greissing col 8 ln 15-30, spring returns platform to original position, thus when platform is pulled the spring is tensioned and would have some level of resistance although very weak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the force system of Taves, but modify the cushion/platform of Taves to have the spring, bearings, and track as taught by Greissing to allow for a user support that is experiencing pulling forces to be continuously supported and the support to be frictionless so that the force is not lessened (Greissing col 8 ln 5-15).
	Taves/Greissing is silent on and first and second biasing elements, said biasing elements connecting said platform to said frame, said biasing elements providing resistance to motion along said line of motion of said platform.
	Harrell teaches an analogous moveable user support 3 which moves on a rail 5 and wheel 30 system (Fig 2), further having first and second biasing elements 8 (Fig 8), said biasing elements connecting said platform 3 to said frame 1 (Fig 1), said biasing elements providing resistance to motion along said line of motion of said platform (col 2 ln 40-50, resisted movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing members of Taves/Greissing to have two biasing members as taught by Harrell to have an increased control off the platform (Harrel col 2 ln 40-50).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786